IN THE SUPREME COURT OF THE STATE OF NEVADA


                   ALI SHAHROKHI,                                           No. 83558
                   Petitioner,
                   vs.
                   THE EIGHTH JUDICIAL DISTRICT
                   COURT OF THE STATE OF NEVADA,
                   IN AND FOR THE COUNTY OF                                  FILED
                   CLARK; AND THE HONORABLE
                                                                              OCT 13 2021
                   DAWN THRONE, DISTRICT JUDGE,
                                                                             EUZABS A. BRCAVN
                   Respondents,                                                      REIVIE
                   and                                                         DEPUTY CLERK
                   KIZZY BURROW,
                   Real Party in Interest.


                                         ORDER DENYING PETITION
                                FOR WRIT OF MANDAMUS OR PROHIBITION

                               This original pro se petition for a writ of mandamus or
                   prohibition challenges a district court order denying petitioner's motion to
                   disqualify Judge Dawn Throne based on petitioner's allegations that Judge
                   Throne has a close personal relationship with real party in interest's former
                   counsel Thomas Standish. Petitioner appears to contend that Judge Throne
                   has a pecuniary interest in attorney Standish's career because she listed
                   Jolley, Urga, Wirth, Woodbury and Standish on her commission on judicial
                   selection application. He argues that Standish's career is in jeopardy
                   because, in the underlying custody dispute, attorney Standish committed
                   fraud upon the court.
                               This court has original jurisdiction to grant writs of mandamus
                   and prohibition, and the issuance of such extraordinary relief is solely
                   within this court's discretion. See Nev. Const. art. 6, § 4; D.R. Horton, Inc.

SUPREME COURT
                   v. Eighth Judicial Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-37
      OF
    NEVADA


(0) 1947A asleta
                                                                                 I - 2.14S-7
                (2007). Petitioner bears the burden to show that extraordinary relief is
                warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
                P.3d 840, 844 (2004). Having considered the petition and supporting
                documents, we are not persuaded that our extraordinary intervention is
                warranted. Accordingly, we
                           ORDER the petition DENIED.'



                                                               eA_?_;       , C.J.
                                                 Hardesty




                                                 Parraguirre




                                                 Stiglich




                cc:   Hon. Dawn Throne, District Judge, Family Court Division
                      Ali Shahrokhi
                      Kizzy Burrow
                      Eighth District Court Clerk




                      "Given this disposition, we further deny petitioner's emergency
SUPREME COURT   rnotion for stay of the proceedings.
        OF
     NEVADA


I(» 144)A